Title: To John Adams from Thomas Mifflin, 3 July 1789
From: Mifflin, Thomas
To: Adams, John



Sir
Philada July 3d 1789

Captain Nathaniel Falconer of this City, one of your Excellency’s best friends, has requested me to write to you, and to entreat Your Excellency’s Support of an application he has made to the President, for an Appointment in the Customs at Philadelphia; which may not interfere with any person now in Office—Captain Falconer has a just claim to the attention of Government: He was with the first Patriots Who promoted the Revolution and present form of Government of the Union; and has on many important Occasions and for a long Series of Years given his Services to his Country, without a Reward—
Having full confidence in his Integrity; and knowing his Ability, I venture to comply with his Request and to beg Your Excellency’s favorable attention to his Application—
With every Sentiment of ardent friendship, I am / Your Excellency’s obedt. & devoted Servt.
Thomas Mifflin